Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESTRICTION ELECTION
Applicants’ election with traverse of Group II (Claim 45-46 and 48-52; drawn to a method of treating cancer) in the reply filed on 11 August 2020 is acknowledged. 

The Applicant alleges “Independent claims 43 and 45 recite a ‘probiotic bacterial composition comprising bacteria from at least two different species…”. Examiner notes Invention I (claims 23-44) is drawn to a probiotic composition comprising at least two of the claimed strains. Invention II (claims 45-46 and 48-52) recites a method comprising the administration of a probiotic composition and a drug. Therefore, contrary to Applicant’s arguments, claim 45 does not require at least two species. Claim 45 encompasses a composition containing only one strain. It is noted that the method of Invention III comprises a “fecal microbiota composition”. The claim does not recite any specific strains. While the Applicant argues the Hentges reference does not recite any strains, Examiner points out Invention III does not recite any strains. The claim is directed to a fecal composition of unknown composition and an unknown number of strains. Therefore the composition encompasses species of an unknown number that are not encompassed by Invention I or Invention III. Therefore Inventions I-III lack unity because they do not encompass the same technical feature of a fecal probiotic bacteria. The requirement is still deemed proper and is therefore made FINAL.

Claims 43-44, 53-55 and 57-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

       CLAIMS UNDER EXAMINATION
            Claims 45-46 and 48-52 have been examined on their merits.

PRIORITY
The Applicant claims priority to EP14190167.8, filed on 23 October 2014. The foreign document does not provide support for Bacteroides salyersiae, Bacteroides acidifaciens, Bacteroides intestinalis, Bacteroides vulgatus or Burkholderia cenocepacia. The Applicant claims priority to EP15162097.8, filed on 31 March 2015. The foreign document does not provide support for Bacteroides salyersiae, Bacteroides acidifaciens or Bacteroides intestinalis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.

Claims 45-46 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Mazamanian et al. (Probiotic Prevention And Treatment Of Colon Cancer. US 2014/0335131 13 November 2014 with benefit of Provisional application 61/822126, filed on 10 May 2013) in view of Korman et al. (Human CTLA-4 Antibodies And Their Uses. Patent 8017114 2011) and Ott et al. (Immune Checkpoint Blockade in Cancer: Inhibiting CTLA-4 and PD-1/PD-L1 With Monoclonal Antibodies. 21 February 2014. Contemporary Oncology Volume 6, Issue 1, pages 1-10) as evidenced by Hecht et al. (Bacteroides species. Infectious Disease and Microbial Agents, pages 1-11, 2014).

Manzamanian et al. teach a method for preventing, delaying the onset of or reducing the progression of colorectal tumorigenesis in a subject identified as at risk of colorectal tumorigenesis, comprising adjusting the composition of gut microbiota in the subject via administering to the subject a composition comprising Bacteroides bacteria ([0010]). The subject can be at various stages of colorectal cancer ([0093]). Therefore the art treats cancer in a subject.



While the art suggests administering a therapeutic agent in combination with Bacteroides bacteria, the art is silent regarding the use of a therapeutic agent that blocks an immune checkpoint.

Korman teaches a therapeutically effective antibody that binds to CTLA-4 (column 4, lines 20-25). CTLA-4 is a T cell surface molecule (column 3, line 21). Korman teaches the antibody binds to CTLA-4 on the cell surface of T cells (column 4, lines 30-25). 
Korman teaches it can be administered in combination with anti-cancer therapy (column 9, lines 33-36). Korman teaches “When antibodies to CTLA-4 are administered together with another agent, the two can be administered in either order or simultaneously. The methods can be used to treat any kind of cancer including melanoma, colon cancer, prostate cancer, and renal cancer” (column 39, lines 45-50).

Ott discloses “A novel therapeutic strategy that tackles a critical immune modulating


As set forth above, Manzamanian et al. teach treating colon cancer by administering a composition comprising B. fragilis, B. thetaiotaomicron and/or B. vulgatus. The art suggests administration with a cancer therapeutic. It would have been obvious to combine the teachings of the prior art by also administering a CTLA-4 antibody. One would have been motivated to do so since Korman teaches a CTLA-4 antibody can be used to treat colon cancer. Ott teaches CTLA-4 is an immune checkpoint, and that blocking this receptor is at the forefront of cancer immunotherapy. The skilled artisan would use a cancer therapeutic that is at the forefront of cancer treatment (Ott) and that is known to treat colon cancer (Korman) with the probiotic treatment taught by Manzamanian. The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. One would have had a reasonable expectation of success since Manzamanian teaches cancer therapeutics can be administered with the disclosed bacteria. One would have expected similar results since Manzamanian and Korman treat the same disorder. Because the claimed method is rendered obvious by the prior art, the 
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 45 is rendered obvious as claimed (claim 45).

As set forth above, Manzamanian teaches the composition can comprise a mixture of Bacteroides fragilis, Bacteroides thetaiotaomicron and Bacteroides vulgatus (supra). Therefore claim 46 is included in this rejection (claim 46).

Manzamanian discloses the bacteria can be administered orally ([0011]). Therefore claim 48 is included in this rejection (claim 48).

The antibody taught by Korman is monoclonal (column 7, line 20). Therefore claim 49 is included in this rejection (claim 49).

Manzamanian teaches the following ([0093]):
Subjects at various stages of colorectal cancer may be treated with the presently disclosed methods. For example, a subject may be treated with the presently disclosed methods
at the precancer or tumor budding stage, at the dysplasia stage, before or after the tumor invades submucosa, before or after the tumor invades muscularis propria, before or after the
tumor invades subserosa or beyond, before or after the tumor invades adjacent organs, before or after the tumor perforates the visceral peritoneum, before or after metastasis, before or


Therefore Manzamanian discloses treatment with the bacterial composition at any time, and teaches administration before or after therapy. It is of note the art teaches the disclosed probiotic composition can be administered with a therapeutic agent “in any order” ([0063]).

Manzamanian does not explicitly teach treatment with the bacterial composition before treatment with the drug blocking an immune checkpoint.

It would have been obvious to administer the probiotic composition before treatment with the drug blocking an immune checkpoint. One would have been motivated to do so since Manzamanian teaches the disclosed composition before or after therapy for cancer. One would have had a reasonable expectation of success since the art teaches the composition can be administered at various stages of cancer treatment and in any order. Therefore claim 50 is rendered obvious (claim 50).

Manzamanian teaches the subject can have dysbiosis ([0015]). The art teaches decreased colonization of Bacteroides can lead to dysbiosis contributing to colorectal cancer ([0054]). As evidenced by Hecht et al., Bacteroides are gram negative (see first paragraph if page 1). Therefore claim 51 is included in this rejection (claim 51).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Manzamanian in view of Korman and Ott as applied to claim 45 above, and further in view of Katz et al. (Four Reasons to Consider Probiotics with Radiation Therapy, Radiation Nation. 10 April 2014. Pages 1-2).

Claim 45 is rendered obvious on the grounds set forth above. The teachings of Manzamanian, Korman and Ott are reiterated.

Manzamanian discloses methods of treating colorectal cancer. As set forth above, Manzamanian teaches the disclosed probiotic composition can be used before or after radiation therapy (hence, radiotherapy). 

The art is silent regarding its use in a subject undergoing radiotherapy.

Katz et al. disclose radiation enteritis is a common side effect for cancers of the anal canal, bladder, cervix, pancreas, prostate, rectum, vulva and uterus. It can contribute to discomfort, annoying trips to the bathroom, accidents, dehydration and generally feeling lousy (page 1, second paragraph). Katz teaches “pelvic radiation can cause significant diarrhea, cramping and other side effects due to injury to the gastrointestinal mucosa, or lining of the gut. These symptoms are not only a bother but can lead to treatment delays, hospitalization or additional medical treatment. Taking probiotics, certain “healthy” bacteria that live inside of us already, may help make radiation easier and safer for cancer patients” (page 1 first paragraph). Katz teaches doing so to 1) decrease side effects, 2) improve treatment accuracy, 3) leads to fewer treatment outbreaks and 4) avoid secondary complications (bottom of page 1 through all of page 2).

As set forth above, Manzamanian discloses a probiotic to treat colorectal cancer in a subject. Examiner notes colorectal cancer is any cancer of the colon or rectum. It would have been obvious to administer a therapy comprising probiotics during radiation therapy. One would have been motivated to do so since Katz teaches radiation therapy is used to treat rectal cancers and teaches probiotics can be used during therapy. One would do so to lessen side effects and avoid secondary complications as taught by Katz. One would have had a reasonable expectation of success since Manzamanian teaches the probiotic can be administered at any stage of treatment. One would have expected similar results since both references are directed to treating colorectal cancer. Therefore claim 52 is rendered obvious (claim 52).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653